Citation Nr: 1528766	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  12-27 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for type II diabetes mellitus and/or metabolic syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1983 to August 1983 and from July 1985 to June 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.

Although the RO adjudicated the issue as a claim for entitlement to service connection for diabetes, the Board considers the claim as characterized above to be more accurate based on the Veteran's lay statements and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents are duplicative of the evidence in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to obtain an additional VA medical opinion and to obtain any available private treatment records.

During the Board hearing, the Veteran alleged that, although he was not formally diagnosed with diabetes until September 2009, his diabetes symptoms began during service.  See hearing transcript, p. 4.  He described a history of elevated cholesterol and triglycerides and indicated that he was diagnosed with hyperglycemia in January 1991.  Id. at 3.  He reported that he was diagnosed with metabolic syndrome and prescribed Actos, a medication commonly used to control glucose levels, in December 2005, within six months of his separation from service.  Id. at 4.  Additionally, in correspondence dated in August 2010, the Veteran reported that he experienced several periods of elevated blood sugar levels during service that indicated "early onset diabetes"; specifically, he noted that he had high blood sugar in 1999 and 2002.  He also related that he was diagnosed with hypertriglyceridemia and hyperlipidemia during service, and he contended that both of these diagnoses interconnect with diabetes.

In support of his contentions, the Veteran submitted a private medical opinion, received by VA in May 2011.  In that opinion, the physician indicated that he began treating the Veteran in 2009.  He stated that a July 2005 private laboratory evaluation indicated that the Veteran had a fasting glucose level of 124 mg/dL, high-density lipoprotein (HDL) cholesterol level of 24 mg/dL, and triglyceride level of 389 mg/dL.  He noted that the laboratory studies included notations that the Veteran was overweight and that he had "metabolic syndrome."  The physician stated that metabolic syndrome increased the risk of developing diabetes.  In fact, he reported that those with metabolic syndrome had a two to five fold increase in relative risk of developing diabetes.  He also noted that the Veteran was "appropriately treated" with lipid lowering therapy and Actos, a glucose lowering therapy, in 2005 for approximately one year.  

The Veteran was afforded a VA diabetes mellitus examination in January 2011.  The examiner noted that the Veteran was diagnosed with diabetes in May 2009 and that he did not have diabetes during service.  He indicated that the diagnosis was made after the Veteran's bloodwork showed an elevated A1c level of 7.5 percent.  He related that the record showed that the Veteran was initially treated at the Jackson VA Medical Center (VAMC) in September 2005 and, at that time, his glucose level was 111 mg/dL, which approached the upper limit of normal.  However, he noted that the Veteran's A1c level was "very normal" at 5.6 percent in June 2006.  He also indicated that the evidence also showed that the Veteran was evaluated by an endocrinologist in May 2008 and he was not treated for diabetes; rather, he was treated for hypertriglyceridemia.   

On review, it is unclear if the examiner considered the complete history of the development of the Veteran's diabetes when he provided his opinion.  In addition, he was unable to address the private opinion received in May 2011 because it was submitted after the January 2011 VA examination.  Specifically, the VA examiner did not address the contentions that medications used to treat the Veteran's metabolic syndrome, which was diagnosed within six months of his separation from service, controlled his blood glucose levels and accounted for his normal laboratory results.  Therefore, the Board finds that an additional medical opinion addressing these matters would be helpful in this case.

Finally, there may be additional private medical records that are pertinent to the claim.  Specifically, the AOJ should seek to obtain authorization to obtain private medical records, dated from 2009, from the physician that provided the private opinion received by VA in May 2011.  In addition, an attempt should be made to obtain any available records from the private physician that diagnosed the Veteran with metabolic syndrome in 2005.  The physician, Dr. G. (see hearing transcript, p. 4), reportedly treated the Veteran while he was on active duty and after he separated from service.  The Board notes that the physician has retired and no longer practices medicine, per the Veteran's hearing testimony (see hearing transcript, p. 4); however, it appears that the physician who provided the private opinion received by VA in May 2011 reviewed laboratory reports dated in July 2005.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Jackson VAMC and obtain and associate with the virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his diabetes mellitus and metabolic syndrome.  Specific requests should be made for any private treatment records dated in approximately 2005 to 2006 from Dr. G. (as identified during the April 2015 hearing) (see hearing transcript, p. 4), and any private treatment records from Dr. C.D.B. (see private medical opinion received by VA in May 2011).  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the electronic claims file.

3.  After obtaining any identified and outstanding records, refer the Veteran's electronic claims file to the January 2011 VA examiner, or, if is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's type II diabetes mellitus.  An examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.  A full explanation of all opinions must be provided.  

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus and/or metabolic syndrome manifested in service or within one year thereafter or is otherwise related to his military service.

In providing this opinion, the examiner should describe how type II diabetes mellitus generally presents or develops in most cases, in determining the likelihood that the disorder had its onset during the Veteran's active service or within close proximity thereto in this case.  The examiner is asked to consider the information below and its medical significance, if any, in providing the clarifying opinion:

(1) the Veteran's statements of in-service elevated blood glucose levels (see, e.g., August 2010 correspondence);

(2) the reports of in-service laboratory testing showing results of "high" glucose levels, to specifically include 126 mg/dL (July 19990, 118 mg/dL (April 2002), and 136 mg/dL (undated);

(3) the private medical opinion received by VA in May 2011, indicating that metabolic syndrome increases the risk of developing diabetes mellitus and noting that the Veteran was treated with Actos, a glucose lowering therapy, in 2005;

(4) the Veteran's reports that he was diagnosed with metabolic syndrome within six months after he separated from service and that he started treatment for elevated blood glucose levels in 2005 during the April 2015 hearing; and

(5) the Veteran's contention that his elevated blood glucose levels began during service and that, if he had not been treated with diabetic medications, he would have been diagnosed with diabetes mellitus earlier than 2009.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




